Exhibit 10.1

 

LOGO [g940258g0426074801070.jpg]  

3471 River Hills Drive

Cincinnati, Ohio 45244

513.271.3700

meridianbioscience.com

CONFIDENTIAL_SEPARATION AGREEMENT AND GENERAL RELEASE

(“Agreement”)

Meridian Bioscience, Inc. (“The Company”) and Lawrence J. Baldini, his heirs,
executors, administrators, successors, and assigns (collectively referred to
throughout this Agreement as “Employee”), agree that:

1.        Last Day of Employment. Employee’s last day of employment with The
Company is 04/26/2019 (“Separation Date”).

2.        Consideration. In consideration for signing this Agreement, not
revoking it, and complying with its terms, The Company agrees to provide you
with the following consideration:

One Hundred Eighty Thousand Five Hundred Five Dollars and Zero Cents
($180,505.00) less lawful deductions, which equates to six (6) months of
Employee’s regular base salary. The Company will make this payment within 10
business days after the Effective Date of this Agreement. This Agreement will
become effective on the eighth day after Employee signs the Agreement, provided
Employee does not revoke the Agreement as provided below (the “Effective Date”).

3.        No Consideration Absent Execution of this Agreement. Employee
understands and agrees that Employee would not receive the monies and/or
benefits specified in Paragraph “2” above, except for Employee’s execution of
this Agreement without revocation and the fulfillment of the promises contained
herein. Employee agrees he is not otherwise entitled to the payment he is
receiving as consideration for this Agreement. Employee agrees that the payment
he receives under this Agreement is sufficient consideration in exchange for his
obligations under this Agreement.

4.        General Release, Claims Not Released and Related Provisions

a.        General Release of All Claims. Employee knowingly and voluntarily
releases and forever discharges The Company, its parent corporation, affiliates,
subsidiaries, divisions, predecessors, insurers, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Releasees”), of and from any and all claims, known and unknown, asserted or
unasserted, which the Employee has or may have against Releasees as of the date
of execution of this Agreement, including, but not limited to, any alleged
violation of: Title VII of the Civil Rights Act of 1964; Sections 1981 through
1988 of Title 42 of the United States Code; The Employee Retirement Income
Security Act of 1974 (“ERISA”); The Immigration Reform and Control Act; The
Americans with Disabilities Act of 1990; The Age Discrimination in Employment
Act of 1967 (“ADEA”); The Older Workers Benefit Protection Act of 1990; The
Worker Adjustment and Retraining Notification Act; The Fair Credit Reporting
Act; The Family and Medical Leave Act; The Equal Pay Act; The Genetic
Information Nondiscrimination Act of 2008; Ohio Revised Code 4112 and all its
subparts; any other federal, state or local law, rule, regulation, or ordinance;
any public policy, contract, tort, or common law; or any basis for recovering
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.

 

1



--------------------------------------------------------------------------------

LOGO [g940258g0426074801070.jpg]  

3471 River Hills Drive

Cincinnati, Ohio 45244

513.271.3700

meridianbioscience.com

 

b.        Claims Not Released. Employee is not waiving any rights he may have
to: (a) his own vested accrued employee benefits under The Company’s health,
welfare, or retirement benefit plans, if any, as of the Separation Date;
(b) pursue claims that by law cannot be waived by signing this Agreement;
(c) enforce this Agreement; and/or (d) challenge the validity of this Agreement.

c.        Governmental Agencies. Nothing in this Agreement prohibits or prevents
Employee from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, whistleblower proceeding or other proceeding before
any federal, state, or local government agency nor does anything in this
Agreement preclude, prohibit, or otherwise limit, in any way, Employee’s rights
and abilities to contact, communicate with, report matters to, or otherwise
participate in any whistleblower program administered by any such agencies.
However, by signing this Agreement, Employee waives the right to recover any
monetary damages or attorneys’ fees from The Company in any claim or lawsuit
brought by or through the Equal Employment Opportunity Commission or an
equivalent state agency.

5.        Acknowledgments and Affirmations. Employee affirms that Employee has
not filed, caused to be filed, or presently is a party to any claim against The
Company.

Employee also affirms that Employee has been paid and/or has received all
compensation, wages, bonuses, commissions, and/or benefits which are due and
payable as of the date Employee signs this Agreement. Employee affirms that
Employee has been granted any leave to which Employee was entitled under the
Family and Medical Leave Act or related state or local leave or disability
accommodation laws.

Employee will not make any defamatory or maliciously disparaging comments,
whether oral or written, about The Company, its officers, directors, employees,
agents or its products, services or business.

Employee further affirms that Employee has no known workplace injuries or
occupational diseases that have not been previously reported to The Company.

Employee acknowledges and agrees that Employee remains bound by any legal
obligations contained in the Non-Competition, Non-Solicitation and/or
Confidentiality Agreement with the Company, executed on March 12, 2001.

Employee also affirms that Employee has not divulged any proprietary or
confidential information of The Company and will continue to maintain the
confidentiality of such information consistent with The Company’s policies and
Employee’s agreement(s) with The Company and/or common law.

Employee affirms that during the term of employment, Employee has had access to
and has become familiar with various trade secrets and other confidential and
proprietary business information of the Company. Employee agrees that the
Company has taken reasonable steps to preserve the confidentiality of these
trade secrets and other confidential and proprietary information. Employee
agrees not to disclose, directly or indirectly, or use in any way, any such
trade secrets or

 

2



--------------------------------------------------------------------------------

LOGO [g940258g0426074801070.jpg]  

3471 River Hills Drive

Cincinnati, Ohio 45244

513.271.3700

meridianbioscience.com

 

other confidential or proprietary business information. Employee also agrees
that Employee has not taken with Employee originals or copies of any Company
information, its trade secrets and other confidential or proprietary business
information.

By signing this Agreement, Employee acknowledges that Employee is aware that it
is The Company’s policy that all employees immediately report to their
supervisor, other management personnel, or the appropriate state and federal
authorities, any activity that is, was, or may be in violation of state or
federal laws or Company policies and procedures. Employee hereby represents that
sufficient opportunities were made available to Employee to make such report(s),
and that Employee has not witnessed any activity in violation of federal or
state laws or Company policies.

Employee affirms that all of The Company’s decisions regarding Employee’s pay
and benefits through the date of Employee’s execution of this Agreement were not
discriminatory based on age, disability, race, color, sex, religion, national
origin or any other classification protected by law.

6.        Limited Disclosure and Return of Property. Employee agrees not to
disclose any information regarding the underlying facts leading up to or the
existence or substance of this Agreement, except to Employee’s spouse, tax
advisor, an attorney with whom Employee chooses to consult regarding Employee’s
consideration of this Agreement and/or to any federal, state, or local
government agency.

Employee affirms that Employee has returned all of The Company’s property,
documents, and/or any confidential information in Employee’s possession or
control. Employee also affirms that Employee is in possession of all of
Employee’s property that Employee had at The Company’s premises and that The
Company is not in possession of any of Employee’s property.

7.        Governing Law and Interpretation. This Agreement shall be governed and
conformed in accordance with the laws of the State of Ohio without regard to its
conflict of laws provision. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

8.        Non-admission of Wrongdoing. The Parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose an admission by Releasees of
wrongdoing or unlawful conduct of any kind. The Company is furnishing the
consideration for this Agreement in order to assist Employee with the transition
to new employment.

9.        Amendment. This Agreement may not be modified, altered or changed
except in writing and signed by both Parties wherein specific reference is made
to this Agreement.

10.        Entire Agreement. This Agreement sets forth the entire agreement
between the Parties hereto, and fully supersedes any prior agreements or
understandings between the Parties, except Employee’s Non-Competition,
Non-Solicitation and/or Confidentiality Agreement, which is re- affirmed and
incorporated herein by reference. Employee acknowledges that Employee has not
relied on any representations, promises, or agreements of any kind made to
Employee in connection with

 

3



--------------------------------------------------------------------------------

LOGO [g940258g0426074801070.jpg]  

3471 River Hills Drive

Cincinnati, Ohio 45244

513.271.3700

meridianbioscience.com

 

Employee’s decision to accept this Agreement, except for those set forth in this
Agreement.

11.        Required Disclosure. Employee is advised that Employee has up to
twenty – one (21) calendar days to consider this Agreement. Employee also is
advised to consult with an attorney prior to Employee’s signing of this
Agreement. Employee may revoke this agreement for a period of seven (7) calendar
days following the day employee signs this Agreement. Any revocation within this
period must be submitted, in writing, to Melissa McCarey, Vice President, Global
Human Resources, and state, “I hereby revoke my acceptance of our Agreement.”
The revocation must be personally delivered to Melissa McCarey or her designee,
or mailed to Melissa McCarey at 3471 River Hills Dr. Cincinnati, OH 45244 and
postmarked within seven (7) calendar days after Employee signs this Agreement.

Employee freely and knowingly, and after due consideration, enters into this
Agreement intending to waive, settle and release all claims employee has or
might have against Releasees. Employee acknowledges that he is competent to
understand and execute this Agreement and he admits that he voluntarily executes
this Agreement of his own free will and that he understands this Agreement.

 

    MERIDIAN BIOSCIENCE, INC.     By:     /s/ Melissa J.
McCarey                   

By:    /s/ Lawrence J. Baldini               

              Lawrence J. Baldini

     

            Melissa J. McCarey

            VP, Global Human Resources

Date:     4/26/19                                         
Date:      4-26-19                                          

 

4